NON-FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Examiner notes that the current title is a good starting point but recommends adding additional analogous language indicative of the core features present in the independent claims (1 or 13) AND features present in the elected embodiment in dependent claims (8 or 20) which has been objected as allowable.
For example, Examiner suggests suitably adding the said “thermal bridge” being “moveable by bimetallic member” into the current title to further refine the inventive concepts associated with the said temperature regulating camera housing.






Election / Restriction
Applicant’s reply filed on 10/01/2021, elected Species I (drawn to “bimetallic” actuator embodiments included in claims 8 & 20), which was with traverse, over non-elected Species II & III (drawn to respective actuator embodiments using memory wire believed to be “shape memory alloy wire” and “solenoid/linear” included in claims 9-10 & 21-22) is being acknowledged.
	However, the election/restriction requirement per Applicant’s non-elected Species II & III embodiments (drawn to a memory wire believed to be “shape memory alloy” actuator per claims 9 & 21 AND drawn to a “solenoid” actuator per claims 10 & 22) is maintained because the species II & III embodiments require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species.
Claims 9-10 & 21-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species II & III embodiments, however, Applicant may seek a rejoinder of these restricted claims should the independent claims be amended with the allowable subject mater indicated on page 21.

	Since allowable subject matter has been indicated and Applicant is likely to seek a rejoinder for the restricted claims along with amendment of the independent claims, Examiner also addresses the nonelected claims in regards to a 35 USC 112 rejection that should also be corrected to place the application in a condition for allowance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


CLAIMS 7-12 and 19-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Specifically, claim 7 (depending from claims 1, 2 & 5) recites the limitation (emphasis in bold):
 
"wherein in the FIRST POSITION the bridge member is SEPARATED from at least ONE of the inner bracket OR the outer housing wall" in lines 1-2. 
 
There is insufficient antecedent basis for the limitation term “the bridge member” in this claim. Given the variety of embodiments in Applicant’s specification, Examiner is not able to determine if the “bridge member” and the “thermal bridge” are intended to be the same thing or separate things. 
For examination purposes, the “bridge member” and the “thermal bridge” will be INTERPRETED to be the same thing defined by the term “thermal bridge” as the catch all for both.
Claims 8-12 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for at least depending from claim 7 and also using the indefinite term “the bridge member”.

	Similarly, claim 19 (depending from claims 13, 14 & 17) recites the same indefinite limitation feature “the bridge member” as discussed in claim 7 and thus, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the same reasons.

Claims 20-24 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for at least depending from claim 19 and/or also using the indefinite term “the bridge member”.

	
CLAIMS 9 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

BOTH claims 9 and 21 RECITES: 

“wherein the thermal bridge assembly further comprises a MEMORY WIRE for MOVING the thermal bridge from the first position TO the SECOND POSITION”.
“Memory Wire” is referring to a “Coil / Torsion Spring” OR is referring to a “Shape Memory Alloy (SMA) Actuator” which could broadly be interpreted as either but is considered to be ambiguous language because memory wire could mean many things. Furthermore, while there is support for the word “memory wire” in the claims, this terminology is not defined in the written description. 
However, Examiner believes Applicant intended to claim “Shape Memory Alloy (SMA) Actuator” which the written description does have support for in para [0036-0037].

Note: Appropriate correction is required should Applicant seek a rejoinder for the restricted / non-elected claims.










Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YEE (US 20120257646) -- hereafter, termed as shown “underlined”.

	As per INDEPENDENT CLAIM 1, YEE teaches a thermal management apparatus for an equipment housing (Figures 1-3: depth camera 20 with thermal management system 100 designed to MAINTAIN the camera’s target electronic component(s) 30 WITHIN a desired TEMPERATURE RANGE (Fig.7) by SELECTIVE thermal ISOLATION or thermal CONNECTION with a heatsink 270, in view of at least para [0001-0004]) comprising: 
outer HOUSING WALLS (Depth camera 20 has outer housing walls as shown in Fig. 1. Heatsink 270 is also considered to have exterior surfaces that are apart of / serve as outer housing walls (per arrangement shown in Fig. 3) with exposure to surrounding environment’s temperature effects in view of para [0041]); 
an INNER BRACKET for mounting a CAMERA COMPONENT (Fig. 2: Camera’s 20 INTERIOR has inherent supporting structure for electronic “camera” components 30, 40, 50 & 60, wherein a NON-LIMITING EXAMPLE (para [0016 & 0044]) is SHOWN in Fig. 3 for a target “camera” component 30 (para [0013-0014]) mounted to a thermal bridge assembly 100. The target component 30 is inherently supported on an “inner bracket” for which ONE END (actuator components 210/202) of the thermal bridge assembly 100 mounts to, therefore, the “inner bracket” can also be considered to comprise the assembly’s ONE END elements 210/202, herein termed as INNER BRACKET SIDE. Similarly, the “outer housing wall” heat sink 270 comprises the assembly’s 100 OTHER END (actuator components 214/310), herein termed as the OUTER HOUSING WALL SIDE); 
a THERMAL BRIDGE ASSEMBLY configured to MOVE a THERMAL BRIDGE from a FIRST POSITION to a SECOND POSITION to selectively increase or decrease a thermal conductivity between the inner bracket and the outer housing walls (Abstract, Figures 3 & 5-7: thermal bridge assembly 100 (shown below) MOVES a thermal bridge (elements 240 & 246, para [0028-0031 & 0042-0043]) between TWO positional thermal conductive states within GAP 220 to SELECTIVELY INCREASE “enhance heat transfer” (Fig.5: see heat arrow in “THERMAL CONNECTED” state, para [0038]) OR DECREASE “inhibit heat transfer” (Fig.6: see heat arrow in “THERMAL ISOLATED” state, para [0040]) BETWEEN the inner bracket side AND outer housing wall side. Selective movement of the thermal bridge 240/246 is CONTROLLED by respective ELECTROMAGNETIC ACTUATORS 210/310 on the inner bracket side AND outer housing wall side BASED on a temperature sensor 70 measurement of the target component 30 as depicted in Fig.7 to MAINTAIN the camera’s target electronic component 30 WITHIN a desired/efficient operating TEMPERATURE RANGE). 

    PNG
    media_image1.png
    260
    406
    media_image1.png
    Greyscale

Yee’s Fig.3: depth camera 20 with thermal bridge assembly 100

As per CLAIM 2, YEE teaches the apparatus of claim 1, wherein the thermal bridge assembly increases the thermal conductivity between the inner bracket and the outer housing walls by MOVING the THERMAL BRIDGE from a first position to a second position, wherein in the SECOND POSITION the thermal bridge SIMULTANEOUSLY contacts the inner bracket and the outer housing walls and causes an INCREASE in thermal conductivity between the inner bracket and the outer housing walls (Per claim 1 discussion over Yee, movement of the thermal bridge 240/246 to the SECOND POSITION would be the THERMALLY CONNECTED state to ENHANCE heat transfer BETWEEN the inner bracket side AND outer housing wall side as shown in Figure 5 (shown below) in view of para [0028-0031 & 0042-0043] and Figure 7: step 314. NOTE: Figure 5 is an oversimplified depiction at a nanoparticle scale and thus, should be interpreted with respect to the full disclosure as one of ordinary skill in the art would understand. Therefore, the thermal bridge 240/246 in the “thermally connected state” will be considered to teach “simultaneously contacts” limitation).

    PNG
    media_image2.png
    181
    405
    media_image2.png
    Greyscale

Yee’s Fig.5: thermal connected “increased conductivity” state
 	As per CLAIM 3, YEE teaches the apparatus of claim 2, wherein the thermal bridge is moved from the first position to the second position due to an INCREASE in TEMPERATURE of at least ONE of the camera component, the inner bracket, or the outer housing walls (Per claim 1 discussion over Yee, movement of the thermal bridge 240/246 to the SECOND POSITION (Fig.5 in view of para [0028-0031 & 0042-0043]) may be due to a temperature INCREASE of an internal camera component 30 as illustrated in Fig.7 steps 304, 308, 312 & 314.). 	As per CLAIM 4, YEE teaches the apparatus of claim 2, wherein the thermal bridge is moved from the first position to the second position due to an INCREASE in (Per claim 1 discussion over Yee, movement of the thermal bridge 240/246 to the SECOND POSITION (Fig.5 in view of para [0028-0031 & 0042-0043]) may be due to a temperature INCREASE of an internal camera component 30 as illustrated in Fig.7 steps 304, 308, 312 & 314. Furthermore, Yee’s invention MAINTAINS the target electronic component 30 WITHIN a desired/efficient operating TEMPERATURE RANGE i.e. UPPER & LOWER temperature range, Fig.7: respective steps 312 & 320, para [0001-0002], which may be affected by the internal environment components or external environment in view of para [0041].). 	As per CLAIM 5, YEE teaches the apparatus of claim 2, wherein in thermal bridge assembly DECREASES the thermal conductivity BETWEEN the inner bracket and the outer housing walls by MOVING the thermal bridge from the second position TO the FIRST POSITION (Per claim 1 discussion over Yee, movement of the thermal bridge 240/246 to the FIRST POSITION would be the THERMALLY ISOLATED state to INHIBIT heat transfer BETWEEN the inner bracket side AND outer housing wall side as shown in Figure 6 (shown below) in view of para [0028-0031 & 0042-0043] and Figure 7: step 324.).

    PNG
    media_image3.png
    161
    403
    media_image3.png
    Greyscale

Yee’s Fig.6: thermal isolated “decreased conductivity” state
YEE teaches the apparatus of claim 2, where the thermal bridge assembly comprises a FIRST THERMAL BRIDGE and a SECOND THERMAL BRIDGE, wherein the thermal bridge assembly is configured MOVE the SECOND THERMAL BRIDGE to selectively INCREASE or DECREASE a thermal conductivity between the inner bracket and the outer housing walls (In view of claim 1 discussion over Yee’s invention and taking the Broadest Reasonable Interpretation, since the thermal bridge 240/246 is made up of MULTIPLE thermal conductive particles, Yee can also be considered to teach respective first and second “THERMAL BRIDGES” when viewed as first and second “LEFT & RIGHT GROUPS” of thermal conductive particles as ANNOTATED BELOW by the two respective “CIRCLED GROUPS” per the INCREASE thermal conductivity state in Fig.5 and DECREASE thermal conductivity state in Fig.6.)
[AltContent: oval][AltContent: oval]
    PNG
    media_image2.png
    181
    405
    media_image2.png
    Greyscale

[AltContent: oval][AltContent: oval]
    PNG
    media_image3.png
    161
    403
    media_image3.png
    Greyscale

Yee’s Figures 5 & 6: first (left) and second (right) “thermal bridges” as “circled”
YEE teaches the apparatus of claim 5, wherein in the FIRST POSITION the thermal bridge is SEPARATED from at least ONE of the inner bracket OR the outer housing walls (Per claims 1 and 5 discussion over Yee, movement of the thermal bridge 240/246 to the FIRST POSITION would be the THERMALLY ISOLATED “SEPARATED” state to INHIBIT heat transfer BETWEEN the inner bracket side AND outer housing wall side as shown in Figure 6 in view of para [0028-0031 & 0042-0043]. The thermal bridge 240/246 is SEPARATED “repelled & displaced” FROM one side BASED on a magnetic field created by the electromagnet actuators 210/310). 	As per CLAIM 11, YEE teaches the apparatus of claim 7, wherein the thermal bridge assembly further comprises a BIASING MEMBER for biasing the thermal bridge toward the FIRST POSITION (Per claims 1, 5 and 7 discussion over Yee, movement of the thermal bridge 240/246 toward the FIRST POSITION is BIASED by a magnetic field created by the electromagnet actuators 210/310 such as shown in Figures 3 & 6 and Figure 7: step 324). 	As per CLAIM 12, YEE teaches the apparatus of claim 7, wherein the thermal bridge assembly further comprises a BIASING MEMBER for biasing the thermal bridge toward the SECOND POSITION (Per claims 1 and 2 discussion over Yee, movement of the thermal bridge 240/246 toward the SECOND POSITION is BIASED by a magnetic field created by the electromagnet actuators 210/310 such as shown in Figures 3 & 5 and Figure 7: steps 314).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 13-19 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over YEE (US 20120257646) in view of CHEN (US 20210195076) -- hereafter, termed as shown “underlined”.

INDEPENDENT CLAIM 13, recites a CAMERA comprising: 
an IMAGE SENSOR; outer HOUSING WALLS; an INNER BRACKET for mounting the image sensor; a THERMAL BRIDGE ASSEMBLY configured to MOVE a THERMAL BRIDGE from a FIRST POSITION to a SECOND POSITION to selectively increase or decrease a thermal conductivity BETWEEN the inner bracket and the outer housing walls.

(continued on next page)
DIFFERS from CLAIM 1, in that: 
--the said preamble “a thermal management apparatus for an equipment housing” now specifies a “camera”.
--the said “camera component” is narrowed to an “image sensor” mounted to the inner bracket.
Regarding INDEPENDENT CLAIM 13, YEE teaches a CAMERA (Figures 1-3: depth camera 20) comprising: 
an IMAGE SENSOR (Figures 1-3 and para [0013-0014]: depth camera 20 has a light “image” sensor used with target component “light source” 30 for Depth / 3D imaging via methods such as Time-Of-Flight “TOF”); 
outer HOUSING WALLS (same feature taught in claim 1); 
an INNER BRACKET for mounting a CAMERA COMPONENT (same feature taught in claim 1); 
a THERMAL BRIDGE ASSEMBLY configured to MOVE a THERMAL BRIDGE from a FIRST POSITION to a SECOND POSITION to selectively increase or decrease a thermal conductivity BETWEEN the inner bracket and the outer housing walls (same feature taught in claim 1).
While, Yee teaches an light “image” sensor and an inner bracket for mounting a camera component, Yee does not explicitly teach and/or is silent to the camera component i.e. target component 30 including/being the light “image” sensor.
However, Examiner points out that Yee does teach that the thermal management system 100 may ALTERNATIVELY be applied to OTHER TARGET COMPONENTS and OTHER TYPES of ELECTRONIC DEVICES that include COMPONENTS operating WITHIN a desired TEMPERATURE RANGE in view of PARA [0016 and 0044]. 
Since Yee’s Depth / 3D imaging, such as Time-Of-Flight “TOF” method, are all ACTIVE imaging types, which require synchronized operation between the “light emission source” and the “light/image sensor” – it is considered obvious and well known in the art to arrange the “light emission source” and “light/image sensor” together on a common circuit board as the target component 30 configured for dissipating heat.
Therefore, Examiner considers Yee’s silent feature with regards to the target component 30 including the light/image sensor to be within the innovative grasp of a prior art device conceivable by one of ordinary skill in the art. For example, it is well known in related prior art (i.e. TOF depth camera) to structurally arrange an image sensor & light emission source on a COMMON circuit board configured for dissipating heat as disclosed by prior art CHEN (See Figures 1A, 1B, 2 & 3: electronic device 1000 mounted with TOF depth camera 1 having image sensor 22/200 & light emission source 111/100 on a common circuit board 23 integrated with a heat dissipation metal 24, para [0005, 0063, 0125 and 0127-0128]).

    PNG
    media_image4.png
    232
    441
    media_image4.png
    Greyscale

Chen’s Fig.3: TOF camera 1 on common circuit board 23 w/ heat dissipation metal 24
CHEN’s common circuit board arrangement for a TOF image sensor & light source INTO suitable modification with the teachings of YEE’s thermal management system (100) to produce a depth camera (20) in which the target component (30) includes the light “image” sensor that is selectively maintained within a desired temperature range for the MOTIVATED REASON of also improving the operating efficiency of the image sensor in the analogous art of a depth camera.	As per CLAIM 14, YEE in view of CHEN teaches the camera of claim 13, wherein the thermal bridge assembly increases the thermal conductivity between the inner bracket and the outer housing walls by moving the thermal bridge from a first position to a second position, wherein in the second position the bridge member simultaneously contacts the inner bracket and the outer housing walls and increases the thermal conductivity between the inner bracket and the outer housing walls (In view of the prior art combination of Yee in view of Chen as discussed in claim 13, these limitations are the SAME as those cited/discussed in claim 2 over Yee’s teachings AND thus claim 14 is REJECTED for the same reasons as applied for an inner bracket side mounted with a TOF image sensor and light source.). 
YEE in view of CHEN teaches the camera of claim 14, wherein the thermal bridge is moved from the first position to the second position due to an increase in temperature of at least one of the image sensor, the inner bracket, or the outer housing walls (In view of the prior art combination of Yee in view of Chen as discussed in claim 13, these limitations are the SAME as those cited/discussed in claim 3 over Yee’s teachings AND thus claim 15 is REJECTED for the same reasons as applied for an inner bracket side mounted with a TOF image sensor and light source.). 	As per CLAIM 16, YEE in view of CHEN teaches the camera of claim 14, wherein the thermal bridge is moved from the first position to the second position due to an increase in temperature of at least one of an internal environment within the outer housing walls or an external environment external to the outer housing walls (In view of the prior art combination of Yee in view of Chen as discussed in claim 13, these limitations are the SAME as those cited/discussed in claim 4 over Yee’s teachings AND thus claim 16 is REJECTED for the same reasons as applied for an inner bracket side mounted with a TOF image sensor and light source.). 	As per CLAIM 17, YEE in view of CHEN teaches the camera of claim 14, wherein the thermal bridge assembly decreases the thermal conductivity between the inner bracket and the outer housing walls by moving the thermal bridge from the second position to the first position (In view of the prior art combination of Yee in view of Chen as discussed in claim 13, these limitations are the SAME as those cited/discussed in claim 5 over Yee’s teachings AND thus claim 17 is REJECTED for the same reasons as applied for an inner bracket side mounted with a TOF image sensor and light source.). 	As per CLAIM 18, YEE in view of CHEN teaches the camera of claim 14, where the thermal bridge assembly comprises a first thermal bridge and a second thermal bridge, and wherein the thermal bridge assembly is configured move the second thermal bridge to selectively increase or decrease a thermal conductivity between the inner bracket and the outer housing walls (In view of the prior art combination of Yee in view of Chen as discussed in claim 13, these limitations are the SAME as those cited/discussed in claim 6 over Yee’s teachings AND thus claim 18 is REJECTED for the same reasons as applied for an inner bracket side mounted with a TOF image sensor and light source.).

As per CLAIM 19, YEE in view of CHEN teaches the camera system of claim 17, wherein in the first position the thermal bridge is separated from at least one of the inner bracket or the outer housing walls (In view of the prior art combination of Yee in view of Chen as discussed in claim 13, these limitations are the SAME as those cited/discussed in claim 7 over Yee’s teachings AND thus claim 19 is REJECTED for the same reasons as applied for an inner bracket side mounted with a TOF image sensor and light source.). 
YEE in view of CHEN teaches the camera of claim 19, wherein the thermal bridge assembly further comprises a biasing member for biasing the thermal bridge toward the first position (In view of the prior art combination of Yee in view of Chen as discussed in claim 13, these limitations are the SAME as those cited/discussed in claim 11 over Yee’s teachings AND thus claim 23 is REJECTED for the same reasons as applied for an inner bracket side mounted with a TOF image sensor and light source.). 	As per CLAIM 24, YEE in view of CHEN teaches the camera of claim 19, wherein the thermal bridge assembly further comprises a biasing member for biasing the thermal bridge toward the second position (In view of the prior art combination of Yee in view of Chen as discussed in claim 13, these limitations are the SAME as those cited/discussed in claim 12 over Yee’s teachings AND thus claim 24 is REJECTED for the same reasons as applied for an inner bracket side mounted with a TOF image sensor and light source.).








Allowable Subject Matter
Claim(s) 8 and 20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art, taken alone or in reasonable combination, does not teach or fairly suggest Applicant’s claimed limitations of respective claims 8 & 20 AND the following features of respective intervening claims (2, 7, 14 and 19) that comprise (with emphasis in bold):
 
“wherein in the SECOND POSITION the thermal bridge SIMULTANEOUSLY CONTACTS the inner bracket and the outer housing walls and causes an INCREASE in thermal conductivity between the inner bracket and the outer housing walls,
wherein in the FIRST POSITION, the thermal bridge is SEPARATED from at least ONE of the inner bracket OR the outer housing walls,
wherein the thermal bridge assembly further comprises a BIMETALLIC member for moving the thermal bridge from the first position to the second position”. 

Support for Applicant’s claimed features can be found in Figures 1 & 2 (thermal bridge 11, first position 51a / 11b & second position 52a / 11a) AND Paragraphs [0036 & 0038].



Related Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

HOSOE (US 20190154949) discloses a manually actuated thermal bridge assembly (via mechanical switch 3641) used in a camera to selectively increase or decrease thermal conductivity between a camera housing and heat dissipation sink (See Figures 34, 41, 43 & 50 and Para [0361-0369]).
MOORE (US 6,278,607) discloses a bimetallic actuated thermal bridge assembly (elements 60/62) used in an electronic device to selectively increase or decrease thermal conductivity in general (See Abstract and Figures 2 & 4-6). MOORE is silent to teaching that the electronic components include a camera or image sensor.
BUCHER (US 20170164510) discloses a bimetallic actuated thermal bridge assembly (elements 162, 164 & 166) used in an electronic device to selectively increase or decrease thermal conductivity in general (See Abstract, Figures 1-2, 3 & 5 and Para [0030]). BUCHER is silent to teaching that the electronic components include a camera or image sensor.
MINDOCK (US 20180305043) discloses a satellite housing 101 (Abstract and Figures 1-5) having a SMA actuator driven thermal bridge assembly 102 BETWEEN inner electronic component 104 (mounting to inner bracket 112) AND outer housing 106. MINDOCK is silent to teaching that the electronic components include a camera or image sensor.

Contacts
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY TREHAN whose telephone number is (571) 270-5252.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKSHAY TREHAN/
Examiner, Art Unit 2698
/JAMES M HANNETT/Primary Examiner, Art Unit 2698